Exhibit 99.1 MESOBLAST STRENGTHENS KEY UNITED STATES PATENT PORTFOLIO FOR THE TREATMENT OF RHEUMATIC DISEASES New York, USA, and Melbourne, Australia; August 17, 2016: Mesoblast Limited (ASX:MSB; Nasdaq:MESO) today announced that its intellectual property portfolio covering the use of its Mesenchymal Precursor Cells (MPCs) in the treatment of rheumatic diseases, including rheumatoid arthritis (RA), has been strengthened by the granting of a key patent by the United States Patent and Trademark Office (USPTO). The Company’s patent estate in the US for the treatment of RA and related conditions comprises the newly and recently granted patents, US 9,381,216 and US 9,265,796, which cover treatment of rheumatic diseases by administration of STRO-1 positive MPCs. Together with patents covering MPC compositions-of-matter, US 7,122,178 and US 8,367,405, these granted patents provide Mesoblast with commercial rights in the US through to July 4, 2032 for the use of MPCs in the treatment of various rheumatic diseases, including rheumatoid arthritis, psoriatic arthritis, osteoarthritis, ankylosing spondylitis, sacroiliitis, and arthritis associated with inflammatory bowel disease (enteric arthritis and Reiter's syndrome). Additionally, the granted claims cover the use of these cell populations to reduce levels of inflammatory cytokines TNF-alpha, interleukin-6, and interleukin-17, all established mediators of inflammatory arthritis in rheumatic diseases. Further patent term extension may occur along with regulatory exclusivity extensions. About Mesoblast’s Phase 2 Trial in Rheumatoid Arthritis Biologic refractory RA patients who have received prior anti-TNF or other biologic agents continue to have active inflammatory pathways, and the broad, concomitant targeting of multiple cytokine networks by MPCs may result in clinically meaningful outcomes in this patient group. As recently announced, results of Mesoblast’s 48-patient randomized, placebo-controlled Phase 2 trial in biologic refractory RA showed that a single intravenous infusion of its proprietary allogeneic MPC product candidate, MPC-300-IV, was well tolerated, without serious adverse events, and demonstrated a dose-related improvement in clinical symptoms, physical function, and disease activity relative to placebo through the 12 week primary endpoint. Dr Allan Gibofsky, Professor of Medicine and Public Health at Weill Cornell Medical College and Attending Rheumatologist at Hospital for Special Surgery in New York, stated: “The trial used standardized parameters consistent with United States Food and Drug Administration (FDA) guidance for RA product development.Importantly, there was consistency observed in the dose-related responses for clinical symptoms, physical function and disease activity parameters at 12 weeks in line with the trial’s pre-specified efficacy endpoints.” The primary objective of the study was to evaluate safety and tolerability of a single intravenous MPC infusion in biologic refractory RA patients through a 12 week primary endpoint.Additional objectives were to evaluate pre-specified clinical efficacy endpoints at the primary 12 week timepoint, as well as to assess the onset and time course of effect within the first 12 weeks and subsequent durability of effects and safety profile through the full 52 week study. The American College of Rheumatology (ACR) response, a validated measure of clinical symptoms and signs, and DAS28, a validated measure of disease activity, were assessed at baseline and weeks 1, 4, 8 and 12. The health assessment questionnaire disability index (HAQ-DI), a validated measure of function, was assessed at baseline and weeks 4 and 12. All analyses and test methods for the trial’s efficacy endpoints were pre-specified in the trial’s Statistical Analysis Plan (SAP), including a pre-specified analysis on the key subgroup based on 1-2 prior biologics. No post hoc analyses were conducted. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
